Citation Nr: 0116098	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1973.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a statement received in March 1986 the veteran indicated 
his desire to "reopen" a claim for an increased rating for 
"nerves."  A review of the claims file, however, reveals 
that no claim for "nerves" has been previously submitted by 
the veteran or adjudicated by the RO.  Thus, this matter is 
referred to the RO for appropriate action.

REMAND

Initially, the Board notes that in March 1998 the RO denied 
the veteran's request to reopen his claim for service 
connection for a back condition as a result of spinal 
meningitis, based on the submission of new and material 
evidence.  A June 1998 VA Form 9 contains a statement by the 
veteran that "I had a spinal tap in the military which I 
believe cause[d] back injuries."  While the RO wrote the 
veteran in September 1998 regarding clarification as to which 
issue the veteran wished to appeal, it appears the RO 
accepted the Form 9 as a substantive appeal of the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  As the veteran also referred to his back 
in that statement, the Board also accepts this statement as a 
notice of disagreement (NOD) with the March 1998 RO decision 
as to the veteran's back.  Appellate review of a decision by 
an agency of original jurisdiction (AOJ), usually the RO, is 
initiated by the claimant's filing a timely NOD with the AOJ 
and is perfected by the claimant's filing a substantive 
appeal with the AOJ.  See 38 C.F.R. § 20.200 (2000); 
Fenderson v. West, 12 Vet. App. 119, 128 (1999); see also 
38 U.S.C.A. § 7105 (West 1991).  When an NOD is timely filed, 
the agency of original jurisdiction must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the agency of original jurisdiction must 
prepare a statement of the case (SOC) pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the NOD is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26.  
There is no evidence of record that the veteran withdrew the 
June 1998 NOD.  This issue, then, must be remanded to the RO 
for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

In a June 1994 VA treatment report, among other documents, 
the veteran reported receiving Social Security Administration 
(SSA) disability benefits.  It does not appear that the RO 
has obtained the complete records of the veteran from the 
SSA. 

In that regard, the Board also notes that, during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (VCAA) (to be codified at 38 U.S.C.A. § 5103A) was 
enacted.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That legislative enactment also provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  As part 
of the assistance provided under subsection (a), VA must 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
VA and authorizes VA to obtain.  


The duty to assist includes conducting a thorough and 
contemporaneous medical examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, this case is remanded for the following:

1.  The RO should contact the veteran to 
determine whether he has received any 
medical or psychiatric treatment since 
January 1998, the latest date of medical 
treatment currently shown in the claims 
file.  Any identified records should be 
obtained and associated with the claims 
file.  In that regard, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

2.  The RO should also obtain and 
associate with the claims file the 
veteran's complete records, including all 
medical reports, from the Social Security 
Administration.  If these reports are not 
obtained, the claims file should be 
sufficiently annotated.

3.  The RO should also have the veteran 
scheduled for the appropriate VA 
examinations to encompass all the 
disorders noted above.  If specialized 
examinations are called for, those 
examinations should be conducted.  The 
claims file and a complete copy of this 
REMAND must be provided the examiners for 
review prior to the examinations, and the 
examination reports must note that the 
examiner reviewed the claims file, 
including the veteran's service medical 
records, his treatment reports, the 
reports of his prior VA examinations, any 
reports obtained under items 1 and 2, 
above, and the veteran's statements.  All 
indicated studies necessary to diagnose 
each and every disorder found, and to 
properly determine the degree of 
disability caused by any diagnosed 
disorder, such as X-rays, MRI's (magnetic 
resonance imaging), and laboratory 
studies, should be accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

4.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's pension 
claim, including the necessary 
information with which to rate any 
disability found.  If not, the reports 
should be returned as inadequate for 
adjudication or rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

5.  The RO should then adjudicate the 
pension issue on the merits, on the basis 
on all the evidence of record and all 
applicable statutes, regulations, and 
caselaw, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
applicable time to respond.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky, supra.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


